UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HOMERO RADWAY,

Plaintiff,
ORDER
- against -
19 Civ. 6568 (PGG)
NEIGHBORLY, CORP.,

Defendant.

 

 

PAUL G. GARDEPHE, U.S.DJ.:

Itis hereby ORDERED that the telephone conference currently scheduled for
January 13, 2020 is adjourned sine die. The parties are directed to submit a joint status letter by
January 15, 2020 regarding the effect of Defendant’s pending dissolution on this case.
Dated: New York, New York

January 13, 2020
SO ORDERED.

i

 

Paul G. Gardephe
United States District Judge

 

 
